Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made as of the 29th day of
January, 2008 (the “Effective Date”), among PECO II Global Services, Inc., a
Delaware corporation (the “Employer”), John G. Heindel, an individual and
resident of the State of New Jersey (the “Employee”), and PECO II, Inc., an Ohio
corporation and parent company of the Employer (“PECO”).

1. Definitions.

For the purposes of this Agreement, the following terms have the meanings
specified or referred to in this Section 1.

“Affiliate(s)” – means any Person(s), that directly, or indirectly through one
or more intermediaries, controls, or is controlled by, or is under common
control with, the Employer or any other referenced person.

“Agreement” – means this Employment Agreement, as amended from time to time.

“Benefits” – is defined in Section 3.4 of this Agreement.

“Board of Directors” – means the board of directors of the Employer.

“Board of Directors of PECO” – means the board of directors of PECO.

“Cause” – means the occurrence of any of the following events during the
Employment Period: (a) conduct amounting to fraud or dishonesty against the
Employer or any Affiliate of the Employer; (b) the Employee’s repeated
unreasonable refusal to follow the reasonable directions of the Board of
Directors of PECO, which refusal continues for thirty (30) days after written
notice of same to the Employee by the Employer; (c) a material breach of this
Agreement, which breach shall remain uncured by the Employee for a period of
thirty (30) days following written notice of same to the Employee by the
Employer; (d) repeated intoxication with alcohol or drugs while on the
Employer’s business during regular business hours; (e) a conviction or plea of
guilty or nolo contendere to a felony; or (f) the Employee’s failure to observe
and comply with the requirements in Sections 8 or 9 hereof.

“Change of Control” – is defined in Section 7.4 of this Agreement.

“Compensation” – means Salary and Benefits.

“Confidential Information” – means any and all:

(a) trade secrets concerning the business and affairs of the Employer or any
Affiliate, product or service specifications, data, know-how, formulae,
compositions, processes, designs, sketches, photographs, graphs, drawings,
samples, inventions and ideas, past, current, and planned research and
development, current and planned manufacturing, marketing or distribution



--------------------------------------------------------------------------------

methods and processes, customer lists, prospective customer lists, current and
anticipated customer requirements, price lists, market studies, business plans,
computer software and programs (including object code and source code), computer
software and database technologies, systems, structures, and architectures (and
related formulae, compositions, processes, improvements, devices, know-how,
inventions, discoveries concepts, ideas designs methods and information), and
any other information, however documented, that is a “trade secret” either under
common law or as such term is defined by statute under the laws of any
applicable jurisdiction.

(b) information concerning the business and affairs of the Employer or its
Affiliates (which includes historical financial statements, financial
projections and budgets, historical and projected sales, capital spending
budgets and plans, the names and background of key personnel, personnel training
and techniques and materials), however documented; and

(c) notes, analysis, compilations, studies, summaries, and other material
prepared by or for the Employer or Affiliates of the Employer, containing or
based, in whole or in part, on any information included in the foregoing.

“Disability” – is defined in Section 6.2 of this Agreement.

“Effective Date” – is defined in the preamble to this Agreement.

“Employee” – is defined in the preamble to this Agreement.

“Employee Invention” – means any idea, invention, technique, modification,
process, or improvement (whether patent able or not), and any work of authorship
(whether or not copyrights protection may be obtained for it) created,
conceived, or developed by the Employee, either solely or in conjunction with
others, during the Employment Period, or a period that includes a portion of the
Employment Period, that relates in any way to, or is useful in any manner in,
the business then being conducted or proposed to be conducted by the Employer,
and any such item created by the Employee, either solely or in conjunction with
others, following termination of the Employee’s employment with the Employer,
that is based upon or uses Confidential Information; provided, however, that any
item so created by the Employee that is based upon or uses Confidential
Information that the Employee demonstrates was or became generally available to
the public, other than as a result of a disclose by the Employee, will not be
deemed to be an Employee Invention for any purposes.

“Employer” – is defined in the preamble to this Agreement and includes
Employer’s Affiliates and successors and assigns.

“Employment Period” – means the Term of the Employee’s employment under this
Agreement.

“Good Reason” – means the occurrence of any of the following events during the
Employment Period:

 

2



--------------------------------------------------------------------------------

(a) any material diminution and/or reassignment of Employee’s: (i) title,
appointment and authority as an executive officer, and/or (ii) duties,
responsibilities and/or reporting relationship;

(b) the assignment or relocation of the Employee to a location outside of a
fifty (50) mile radius from the Employer’s headquarters or Employee’s residence;

(c) the relocation of Employer’s corporate headquarters to a location outside of
a 50 (fifty) mile radius from Employer’s current headquarters in the State of
Ohio;

(d) the failure by the Employer to pay the Salary as provided in Section 3.1 or
any amounts otherwise vested and due hereunder or under any plan or policy of
the Employer or;

(e) failure of Employee to remain a director and Chairman of the Board of
Director of PECO at any time during the term of this Agreement.

“Non-competition Period” – means the period beginning on the Effective Date and
ending on the date that is one year following the Employee’s termination date of
employment from Employer (irrespective of the reason for such termination).

“PECO” – is defined in the preamble to this Agreement.

“Person” – any individual, corporation (including any non-profit corporation),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization, or governmental body.

“Proprietary Items” – is defined in Section 8.2(a)(iv) of this Agreement.

“Salary” – is defined in Section 3.1 of this Agreement.

2. Employment Term and Duties.

2.1 Employment. The Employer hereby employs the Employee, effective as of the
date hereof, and the Employee hereby accepts employment by the Employer,
effective as of the date hereof, upon the terms and conditions set forth in this
Agreement.

2.2 Term. Subject to earlier termination as provided in Section 6 hereof, the
term of the Employee’s employment under this Agreement shall become effective on
the date hereof and continue until December 31, 2009 (the “Term”). At the end of
the Term, including any renewal extensions thereof, this Agreement will
automatically renew for an additional one-year period, unless either party gives
90 days prior written notice to the other party of its intention not to renew
this Agreement.

2.3 Duties. The Employee will be employed as the Chief Executive Officer and
President of PECO and Employer. Employee will perform his duties and
responsibilities as reasonably requested in good faith by the Board of Directors
of PECO consistent with such

 

3



--------------------------------------------------------------------------------

position. The Employee will (a) devote the Employee’s entire business time,
energy and skill (vacations and reasonable absences due to illness excepted) to
fulfill the duties of his position; (b) use his best efforts to promote the
success of the business of the Employer and PECO, and (c) cooperate fully with
the reasonable requests of the Board of Directors of PECO in the advancement of
the best interests of the Employer and its Affiliates. During the Employment
Period, the Employee shall not be engaged in or provide services to any other
business or enterprise (whether engaged in for profit or not) which interferes
with the Employee’s obligations under this Agreement. However, Employee will be
allowed to participate as a member of the board of directors of any outside
business or enterprise (whether engaged in for profit or not) provided Employee
obtains the approval of the Board of Directors of PECO.

3. Compensation.

3.1 Salary. The Employer shall pay to the Employee an annualized Salary at a
rate of $260,000 per calendar year, subject to the provisions of Section 6 of
this Agreement (the “Salary”), effective as of January 1, 2008, which Salary
shall be payable in equal bi-weekly installments in accordance with the
Employer’s customary payroll practices and as may be increased from time to time
by the Board of Directors. Notwithstanding the prior sentence, payment of Salary
from the Effective Date to March 31, 2008, shall be made in accordance with the
description contained in PECO’s Current Report on Form 8-K, dated December 28,
2007, and filed with the Securities and Exchange Commission on January 4, 2008.

3.2 Restricted Stock Grant. Provided this Agreement is in effect on such dates,
PECO shall grant to the Employee such number of shares of restricted stock under
PECO’s Amended 2000 Performance Plan, or any successor plan, equal to
(i) $40,000 divided by (ii) the closing price of PECO’s common stock on the date
of grant, on each of January 29, 2008 and January 2, 2009. The grants of
restricted stock pursuant to this Section 3.2 will vest on December 31, 2008 and
December 31, 2009, respectively, and are subject to Employee entering into an
award agreement under the Amended 2000 Performance Plan and availability of such
shares under the Amended 2000 Performance Plan.

3.3 Bonus Plans. The Employee will be eligible to participate in any Employer or
PECO executive cash bonus programs that are in place from time to time, in an
amount determined by the Compensation Committee of PECO’s Board of Directors
(the “Committee”), which bonuses may be based on such performance criteria as
the Committee may in its discretion determine from time to time. The Employee
will also be eligible for awards under PECO’s Amended 2000 Performance Plan, at
the discretion of the Committee, which awards may be based on such performance
criteria as the Committee may in its discretion determine from time to time.
Except as otherwise provided in Section 6 hereof (or any award agreement for
awards granted under the Amended 2000 Performance Plan or successor plan), if
this Agreement is terminated prior to the payment date of any bonus provided for
in this paragraph, no bonus payment shall be made following the termination date
of the Agreement unless otherwise agreed by PECO.

 

4



--------------------------------------------------------------------------------

3.4 Benefits. The Employee will, during the Employment Period, be entitled to
participate in such deferred compensation, profit sharing, bonus, life
insurance, hospitalization and medical plans or insurance coverage, disability,
and other employee benefit plans, programs and policies of the Employer in
effect from time to time (collectively, the “Plans”), vacation and holidays (as
further provided in Section 5 below), and any other plan which may be made
available by the Employer to its employees from time to time in the future, if,
and to the extent that, the Employee is eligible under the terms of such Plans.
All of the plans, agreements, and undertakings of the Employer set forth above
shall be called, collectively, the “Benefits.” Any Benefits hereunder shall be
subject to local, state, or federal tax reporting requirements as may be in
effect at any time during the Employment Period.

3.5 Performance Review. The Employee shall be given performance reviews during
the Term of this Agreement not less or greater than annually by the Board of
Directors of PECO.

3.6 Automobile. Employee shall be granted a $750.00 per month car allowance
during the Term of this Agreement or any extensions thereof. Employee shall be
furnished such tax forms relative to the value and Employee shall be responsible
to make such adjustments on his personal income tax return based on business
use.

3.7 Insurance Policy. Employer agrees to obtain a life insurance policy for a
duration not less than the Term of this Agreement upon the life of Employee in
the amount of $1,000,000, which policy shall be payable $500,000 together with
gross up of premiums to the designated beneficiaries of Employee and any balance
to Employer, if Employee shall become deceased at any time during the Term of
this agreement or extensions or renewals thereof as defined in said policy.

4. Facilities and Expenses. The Employer will furnish the Employee with office
space, equipment, supplies, computer and facsimile equipment, telephone and such
other facilities, support staff and personnel as the Employer deems necessary or
appropriate for the performance of the Employee’s duties under this Agreement.
The Employer will reimburse the Employee for reasonable business expenses
incurred by him on behalf of the Employer in the performance of his duties;
provided, that Employee furnishes to Employer documentation of such expenses as
is required by the Internal Revenue Service, as well as such other documentation
as the Employer may reasonably request. The Employee must file authorization
requests, to the extent required by the Employer’s employment policies and, in
all instances, expense reports with respect to such expenses in accordance with
the Employer’s policies.

5. Vacations and Holidays. The Employee will be entitled to five (5) weeks paid
vacation each calendar year during the Employment Period. Such vacation will be
taken in accordance with the vacation policies of the Employer in effect from
time to time. The Employee must take vacation at such time or times as mutually
agreed by the Employee and the Employer. The Employee will also be entitled to
the paid holidays as set forth in the Employer’s policies. Vacation days and
holidays during any calendar year that are not used by the Employee during such
calendar year may not be used in subsequent calendar year, nor will the Employee
be paid for unused vacation or holidays.

 

5



--------------------------------------------------------------------------------

6. Termination.

6.1 Events of Termination and Effects of Termination.

(a) Death or Disability. In the event of the Employee’s death or Disability, his
employment with the Employer shall be deemed terminated as of the end of the
month in which such death occurs or such Disability is determined, and Employee,
or his beneficiary, shall be entitled to Compensation for a period of ninety
(90) days from the deemed termination date; provided, however, in the case of
termination because of Disability, if the Employee is a “specified employee” as
defined in Internal Revenue Code Section 409A and the regulations thereunder
(“Code Section 409A”), the Employee shall not be entitled to any such payments
until the earlier of (1) the date that is six months after the date of
termination, or (2) the date of the Employee’s death. In addition, Employee’s
stock options will immediately vest 100% upon death or Disability and may be
exercised at any time within ninety (90) days from the deemed termination date
(but not later than the expiration date of the stock option agreement). Except
as set forth in this Section 6.1(a), all other rights, duties and obligations of
the parties hereunder shall thereupon cease upon the date of death or the date
such Disability is determined, except for the Employee’s obligations under
Section 7 and 8 hereof (in the case of a termination due to Disability), and
rights to insurance proceeds under Section 3.7 hereof (in the case of Employee’s
death). Payments due Employee after death will be made to the Employee’s
designated beneficiary, which will be such individual beneficiary or trust
located at such address as the Employee may designate by notice to the Employer
from time to time or, if the Employee fails to give notice to the Employer of
such a beneficiary, the Employee’s estate.

(b) For Cause. The Employee’s employment with the Employer may be terminated for
Cause, if determined by the Board of Directors of PECO. Upon written notice of
Employee’s termination for Cause from the Employer to the Employee, all rights,
obligations and duties of the parties hereunder shall immediately cease
(including, but not limited to, the payment by the Employer of all
Compensation), except for the Employee’s obligations under Section 7 and 8
hereof.

(c) By the Employer Without Cause. The Employer may terminate the Employee’s
employment without Cause at any time upon not less than (90) days advance
written notice. In addition to any other benefits owed to Employee and/or as
otherwise required by law, the Employer will continue to pay the Employee Salary
for an additional period of twelve (12) months in accordance with normal payroll
practices and will pay an amount equal to any accrued cash bonuses (which are
accrued at the time of termination) for each of the remaining years of the Term
of this Agreement within three (3) months after such termination; provided,
however, that if the Employee is a “specified employee” as defined in Code
Section 409A, the Employee shall not be entitled to any such payments until the
earlier of (1) the date that is six months after the date of termination, or
(2) the date of the Employee’s death. If payment does not commence until six
months after the Employee’s date of the Employee’s termination, the payments
that otherwise would have been made during such six-month period but for the
delay will be aggregated and paid on the same date as the next regularly
scheduled payment. The Employer may accelerate the effective date of such
termination without Cause, if in lieu of the benefits provided by the preceding
two sentences, the Employer increases the amount payable to the

 

6



--------------------------------------------------------------------------------

Employee to an amount equal to the amount of payments provided in Section 7.2 of
this Agreement. In addition, any and all stock options, restricted stock or
other award pursuant to a Company stock or incentive plan then awarded to the
Employee shall immediately vest 100% and Employee shall have a period of ninety
(90) days from date of termination to exercise any such options or awards (but
not later than the expiration date of the stock option or award). If at any time
during the twelve (12) month period the Employee accepts a position of full-time
employment with another employer, then Employer’s obligation to make any further
payments of wages, salaries, or bonuses shall immediately terminate, except in
the case of Employee’s acceptance of any consulting agreement with a third party
during this same twelve (12) month period. Except as set forth in this
Section 6.1(c), upon the effective date of the termination without Cause, all
rights, obligations and duties of the parties hereunder shall immediately cease,
except for the Employee’s obligations under Section 7 and 8 hereof.

(d) Voluntary Termination without Good Reason By Employee. The Employee may
terminate his employment with the Employer without Good Reason upon not less
than ninety (90) days advance written notice to the Employer; provided, however,
that after the receipt of such notice, the Employer may, in its discretion
accelerate the effective date of such termination at any time by written notice
to the Employee. The Employee shall be entitled to Salary and any other benefits
owed to the Employee or as otherwise required by law for a period of time of
ninety (90) days from the date of such notice, payable over such ninety-day
period in accordance with Employer’s normal payroll practices. Notwithstanding
the foregoing, if the Employee is a “specified employee” as defined in Code
Section 409A, the Employee shall not be entitled to any such payments until the
earlier of (1) the date that is six months after the date of termination, or
(2) the date of the Employee’s death. The Employee shall have ninety (90) days
from the date of termination to exercise any vested stock option or other award
pursuant to a Company option or stock plan (but not later than the expiration
date of the stock option or award). Vesting of any stock option, restricted
stock, or other award pursuant to a Company option or stock plan shall continue
until the termination date. Except as set forth in this Section 6.1(d), upon the
effective date of any such voluntary termination without Good Reason, all
rights, obligations and duties of the parties hereunder shall immediately cease,
except for the Employee’s obligations under Sections 7 and 8 hereof.

(e) Termination with Good Reason by the Employee. The Employee may terminate his
employment with the Employer with Good Reason upon written notice to Employer.
Employee will be entitled to receive the payments at the time and in the amount
provided in Section 7.2 of this Agreement. In addition, any and all stock
options, restricted stock or other awards pursuant to a Company stock or
incentive plan then awarded to the Employee shall immediately vest 100% and
Employee shall have a period of ninety (90) days from date of termination to
exercise any such options or awards (but not later than the expiration date of
the stock option or award). Except as set forth in this Section 6.1(d), upon the
effective date of any termination by Employee for Good Reason, all rights,
obligations and duties of the parties hereunder shall immediately cease except
for the Employee’s obligations under Sections 7 and 8 hereof.

 

7



--------------------------------------------------------------------------------

6.2 Definition of Disability. For purposes of this Agreement, the Employee will
be deemed to have a “Disability” if (a) the Employee is unable to perform the
essential duties of the Employee’s employment due to physical or emotional
incapacity or illness, where such inability is reasonably expected to be of
long-continued and indefinite duration (i.e., for at least nine (9) months); or
(b) the Employee is entitled to (i) disability retirement benefits under the
federal Social Security Act or (ii) recover benefits under any long-term
disability plan or policy maintained by the Employer. In the event of a dispute,
the determination of Employee’s disability shall be the reasonable decision of
the Board of Directors of PECO and shall be supported by the medical opinion of
a physician (mutually agreed and approved by both the Employee and Employer)
with the expertise and competency to render such an opinion. The Employee shall
cooperate with all reasonable requests by such physician.

7. Change of Control.

7.1 Certain Termination Following a Change of Control. If at any time during the
Term of this Agreement, including any renewal or extension thereof, a change of
control (as defined below) occurs, and within six (6) months of the date of such
change control either (a) Employee terminates his employment for any reason, or
(b) Employer terminates Employee’s employment for any reason other than for
Cause, then Employee shall be entitled to the benefits provided in Section 7.2
of this Agreement.

7.2 Payments Due for Certain Terminations Following a Change of Control. If
Employee’s employment is terminated as set forth in Section 7.1, Employee shall
be entitled to a payment equal to 2.0 times the sum of (a) Employee’s annual
Salary in effect on the date of the termination (salary shall be defined as the
combination of cash payments and restricted stock grant as set forth in
Section 3.1 and 3.2 herein), and (b) any accrued cash bonuses (which are accrued
at the time of termination) for each of the remaining years of the Term of this
Agreement, payable as soon as reasonably practicable, and (c) the continuing
payment of Employee’s Family COBRA Health Insurance coverage for a maximum of 18
months from date of termination. If the Employee is a “specified employee” as
defined in Code Section 409A, the Employee shall not be entitled to any such
payments until the earlier of (1) the date that is six months after the date of
termination, (2) the date of the Employee’s death, or (3) such earlier time that
will not subject the Employee to excise tax under Code Section 409A.

7.3 Treatment of Awards for Certain Terminations Following a Change of Control.
If Employee’s employment is terminated as set forth in Section 7.1 within six
(6) months following a change of control, then any and all stock options,
restricted stock or stock plans then awarded to the Employee shall immediately
vest 100% (one hundred percent) and Employee shall have a period of twelve
(12) months from his date of termination to exercise said options (but not later
than the expiration date of the stock option or award).

7.4 Change in Control Defined. For purposes of this agreement “change of
control” shall mean the occurrence of any of the following events:

 

8



--------------------------------------------------------------------------------

(a) any “person” (as that term is used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act” on the date
hereof) including any “group” (as that term is used in Section 13 (d)(3) of the
Exchange Act on the date hereof) shall acquire (or disclose the previous
acquisition of) beneficial ownership (as that term is defined in Section 13(d)
of the Exchange Act and the rules thereunder on the date hereof) of shares of
the outstanding stock of any class or classes of PECO which results in such
person or group possessing more than 20% (twenty percent) of the combined voting
power of PECO’s then outstanding securities; provided, however, that ownership
by Delta International Holding Ltd., or its affiliates, shall not be considered
a change of control event pursuant to this subparagraph (a) of Section 7.4.

(b) the stockholders of PECO shall approve a definitive agreement to merge or
other business combination of PECO with or into another corporation or to sell
or otherwise dispose of all or substantially all of its assets, or its patents,
or adopt a plan of liquidation;

(c) as the result of, or in connection with, any tender or exchange offer,
merger or any other business combination, or contested election or exercise of
stock options and/or warrants, or any combination or contested election, or a
combination of the foregoing transactions (a “Transaction”), the shareholders of
the voting shares of PECO outstanding immediately before the Transaction own 55%
or less (fifty-five percent) of the combined voting power in the then
outstanding securities of PECO after the Transaction; or PECO becomes a
subsidiary of an international parent company whose domicile, headquarters and
operations are located outside of the United States; or PECO becomes a
subsidiary of a domestic parent company which is itself controlled by an
international parent whose domicile headquarters and operations are located
outside of the United States; or

(d) at any time during a period of twenty-four (24) consecutive months,
individuals who were Directors at the beginning of the period no longer
constitute a majority of the members of the Board of Directors of PECO, unless
the election, or the nomination for election by PECO’s shareholders, of each
Director who was not a Director at the beginning of the period is approved by at
least a majority of the Directors who are in office at the time of the election
or nomination and were either Directors at the beginning of the period or are
Continuing Directors.

8. Non-Disclosure Covenant: Employee Inventions.

8.1 Acknowledgements by the Employee. The Employee acknowledges that (a) during
the Employment Period and as a part of his employment, the Employee will be
afforded access to Confidential Information; (b) public disclosure of such
Confidential Information could have an adverse effect on the Employer and its
business; (c) since the Employee possesses substantial expertise and skill with
respect to the Employer’s business, the Employer desires to obtain exclusive
ownership of each Employee Invention, and the Employer will be at a substantial
competitive disadvantage if it fails to acquire exclusive ownership of each
Employee Invention; (d) the compensation provided to Employee hereunder,
constitutes good and sufficient consideration for the Employee’s agreements and
covenants in this Section 8; and (e) the provisions of this Section 8 are
reasonable and necessary to prevent the improper use or

 

9



--------------------------------------------------------------------------------

disclosure of Confidential Information and to provide the Employer with
exclusive ownership of all Employee Inventions.

8.2 Agreements of the Employee. In consideration of the compensation to be paid
or provided to the Employee by the Employer under this Agreement, the Employee
covenants as follows:

(a) Confidentiality.

(i) During and at all times following the Employment Period, the Employee will
hold in confidence the Confidential Information and will not disclose it to any
Person except with the specific prior written consent of the Employer or except
as otherwise expressly permitted by the terms of this Agreement.

(ii) Any trade secrets of the Employer will be entitled to all of the
protections and benefits under applicable trade secret laws. If any information
that the Employer deems to be a trade secret is found by a court of competent
jurisdiction not to be a trade secret for purposes of this Agreement, such
information will, nevertheless, be considered Confidential Information for
purposes of this Agreement. The Employee hereby waives any requirement that the
Employer submits proof of the economic value of any trade secret or posts a bond
or other security.

(iii) None of the foregoing obligations and restrictions applies to any part of
the Confidential Information that the Employee demonstrates was or became
generally available to the public other than as a result of a disclosure by the
Employee or any other Person in violation of an agreement with the Employer.

(iv) The Employee will not remove from the Employer’s (or any Affiliate’s)
premises (except to the extent such removal is for purposes of the performance
of the Employee’s duties at home or while traveling, or except as otherwise
specifically authorized by the Employer) any document, record, notebook, plan,
model, component, device, or computer software or code, whether embodied in a
disk or in any other form (collectively, the “Proprietary Items”). The Employee
recognizes that, as between the Employer and the Employee, all of the
Proprietary Items, whether or not developed by the Employee, are the exclusive
property of the Employer. Upon termination of this Agreement by either party,
the Employee will return to the Employer all of the Proprietary Items in the
Employee’s possession or subject to the Employee’s control, and the Employee
shall not retain any copies, abstracts, sketches, or other physical embodiment
of any of the Proprietary Items.

(b) Employee Inventions. Each Employee Invention will belong exclusively to the
Employer. The Employee acknowledges that all of the Employee’s writing, works of
authorship, and other Employee Inventions are works made for hire and the
property of the Employer, including any copyrights, patents, or other
intellectual property rights pertaining thereto. If it is determined that any
such works are not works made for hire, the Employee hereby assigns to the
Employer all of the Employee’s right, title, and interest, including all rights

 

10



--------------------------------------------------------------------------------

of copyright, patent, and other intellectual property rights, to or in such
Employee Inventions. The Employee covenants that he will promptly:

(i) disclose to the Employer in writing any Employee Invention;

(ii) assign to the Employer or to a party designated by the Employer, at the
Employer’s request and without additional compensation, all of the Employee’s
right to the Employee Invention for the United States and all foreign
jurisdictions;

(iii) execute and deliver to the Employer such applications, assignments, and
other documents as the Employer may request in order to apply for and obtain
patents or other registrations with respect to any Employee Invention in the
United States or any foreign jurisdictions;

(iv) sign all other papers necessary to carry out the above obligations; and

(v) give testimony and render any other assistance at Employer’s expense, in
support of the Employer’s rights to any Employee Invention.

8.3 Disputes and Controversies. The Employee recognizes that should a dispute or
controversy arising from or relating to this agreement would be made public in
any way, that the Employer would suffer irreparable damages based upon the
failure to preserve the secrecy of confidential information. The parties
mutually agree that any disagreements relative to this agreement or terms
thereof shall be submitted to arbitration under the rules of arbitration of the
Ohio Revised Code (ORC 2711.01 et seq.) with each party appointing an arbitrator
of their choice and each of the arbitrators appointing a third arbitrator for a
panel which will make a binding decision relative to such disputes. All of the
parties involved herein shall agree in advance and in writing to receive and
maintain all such information and secrecy except as may be limited by written
agreement among them or as required by law.

9. Non-Competition and Non-Interference.

9.1 Acknowledgements by the Employee. The Employee acknowledges that (a) the
services to be performed by him under this Agreement are of a special, unique
and unusual character; (b) the compensation provided to the Employee hereunder,
constitutes good and sufficient consideration for the Employee’s agreements and
covenants in this Section 9; and (c) the provisions of this Section 9 are
reasonable and necessary to protect the Employer’s business.

9.2 Covenants of the Employee. In consideration of the acknowledgments by the
Employee, and in consideration of the compensation to be paid or provided to the
Employee by the Employer, the Employee covenants that he will not, directly or
indirectly:

(a) during the Non-competition Period, (i) solicit business from, or compete
with the Employer or any of its Affiliates for the business of, any customer of
the Employer or any of its Affiliates in the same or similar business as the
business conducted by the Employer or

 

11



--------------------------------------------------------------------------------

any of its Affiliates; (ii) own, operate, control, finance, manage, advise, be
employed or engaged by, perform any services for, invest in or otherwise become
associated in any capacity with, any business, company, partnership,
organization, proprietorship, or other entity, whose activities compete in whole
or in part with the activities of the Employer or any of its Affiliates in any
geographical area in which the Employer or any of its Affiliates conducted or
conducts its business; provided that any such business is in or is any way
related to the communications business (a “Competitive Business”); or
(iii) engage in any practice the purpose or effect of which is to intentionally
evade the provisions of this covenant; provided, however, that the Employee may
purchase or otherwise acquire up to (but not more than) three percent (3%) of
any class of securities of any Competitive Business (but without otherwise
participating in the activities of such Competitive Business) if such securities
are listed on any national or regional securities exchange or have been
registered under Section 12(g) of the Securities Exchange Act of 1934; or

(b) whether for the Employee’s own account or the account of any other person
(i) solicit or induce, directly or indirectly, whether or not for consideration,
any employee or agent of the Employer to terminate his or her relationship with
the Employer; or (ii) induce or attempt to induce any supplier or contractor of
the Employer to terminate or adversely change its relationship with the Employer
or otherwise interfere with any relationship between the Employer and any of its
suppliers or contractors.

9.3 Enforceability: Notice. If any covenant in Section 9.2 is held to be
unreasonable, arbitrary, or against public policy, such covenant will be
considered to be divisible with respect to scope, time, and geographic area, and
such lesser scope, time, or geographic area, or all of them, as a court of
competent jurisdiction may determine to be reasonable, not arbitrary, and not
against public policy, will be effective, binding, and enforceable against the
Employee. The period of time applicable to any covenant in Section 9.2 will be
extended by the duration of any violation by the Employee of such covenant. The
Employee will, while the covenant under Section 9.2 is in effect, give notice to
the Employer, within ten (10) days after accepting any other employment, of the
identity of the Employee’s employer. The Employer may notify such employer that
the Employee is bound by this Agreement and, at the Employer’s election, furnish
such employer with a copy of this Agreement or relevant portions thereof.

10. General Provisions.

10.1 Injunctive Relief and Additional Remedy. The Employee acknowledges that the
injury that would be suffered by the Employer as a result of a breach of the
provisions of this Agreement (including any provision of Sections 8 and 9) would
be irreparable and that an award of monetary damages to the Employer for such a
breach would be an inadequate remedy. Consequently, the Employer will have the
right, in addition to any other rights it may have, at Employer’s cost, to
obtain injunctive relief to restrain any breach or threatened breach or
otherwise to specifically enforce any provision of this Agreement, and the
Employer will not be obligated to post bond or other security in seeking such
relief.

10.2 Covenants of Sections 8 and 9 are Essential and Independent. The covenants
by the Employee in Sections 8 and 9 are essential elements of this Agreement,
and without the

 

12



--------------------------------------------------------------------------------

Employee’s agreement to comply with such covenants, the Employer would not have
entered into this Agreement, offered employment to the Employee or offered the
Employee the Salary and Benefits and other consideration provided hereunder. The
Employee’s covenants in Sections 8 and 9 are independent covenants and the
existence of any claim by the Employee against the Employer under this Agreement
or otherwise, or against any Affiliate of the Employer, will not excuse the
Employee’s breach of any covenant in Sections 8 or 9. If the Employee’s
employment hereunder expires or is terminated, this Agreement will continue in
full force and effect as is necessary or appropriate to enforce the covenants
and agreements of the Employee in Section 8 or 9.

10.3 Representations and Warranties by Employee. The Employee represents and
warrants to the Employer that the execution and delivery by the Employee of this
Agreement does not, and the performance by the Employee of the Employee’s
obligations hereunder will not, with or without the giving of notice or the
passage of time, or both: (a) violate any judgment, writ, injunction, or order
of any court, arbitrator, or governmental agency applicable to the Employee; or
(b) conflict with, result in the breach of any provisions of or the termination
of, or constitute a default under, any agreement to which the Employee is a
party or by which the Employee is or may be bound.

10.4 Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by either
party in exercising any right, power, or privilege under this Agreement will
operate as a waiver of such right, power, or privilege, and no single or partial
exercise of any such right, power, or privilege will preclude any other or
further exercise of such right, power, or privilege or the exercise of any other
right, power, or privilege. To the maximum extent permitted by applicable law:
(a) no claim or right arising out of this Agreement can be discharged by one
party, in whole or in part, by a waiver or renunciation of the claim or right
unless in writing signed by the other party; (b) no waiver that may be given by
a party will be applicable except in the specific instance for which it is
given; and (c) no notice to or demand on one party will be deemed to be a waiver
of any obligation of such party or of the right of the party giving such notice
or demand to take further action without notice or demand as provided in this
Agreement.

10.5 Binding Effect; Delegation of Employee’s Duties Prohibited. This Agreement
shall inure to the benefit of, and shall be binding upon, the parties hereto and
their respective successors, assigns, heirs, and legal representatives,
including any Affiliate to which Employer may assign this Agreement or any
entity with which the Employer may merge or consolidate or to which all or
substantially all of its assets may be transferred. The duties and covenants of
the Employee under this Agreement, being personal, may not be delegated or
assigned.

10.6 Notices. All notices, consents, waivers, and other communications under
this Agreement must be in writing and will be deemed to have been duly given
when (a) delivered to the address(es) below, or (b) one business day after
deposit with a nationally recognized overnight delivery service (receipt and
next day delivery requested), in each case to the appropriate addresses set
forth below (or to such other addresses as a party may designate by notice to
the other parties):

 

13



--------------------------------------------------------------------------------

If to Employer:    PECO II, Inc.    1376 State Route 598    Galion, Ohio 44833
   Attention: Chief Financial Officer    with a copy to    Porter, Wright,
Morris & Arthur LLP    41 S. High Street    Columbus, Ohio 4315    Attention:
Curtis A. Loveland If to Employee:    John G. Heindel    3 Emerald Valley Way   
Basking Ridge, New Jersey 07920

10.7 Entire Agreement Amendments. This Agreement, as it may be amended from time
to time, contains the entire agreement between the parties with respect to the
subject matter hereof and supersedes all prior employment arrangements (as the
same may have been amended from time to time) and other agreements or
understandings, oral or written, between the parties hereto with respect to the
subject matter hereof, including but not limited to the Prior Agreement. This
Agreement may not be amended orally, but only by an agreement in writing signed
by the parties hereto.

10.8 Governing Law. This Agreement shall be governed by and construed under Ohio
law, without regard to conflict of laws principles.

10.9 Section Headings: Constructions. The section headings in this Agreement are
provided for convenience only and will not affect its construction or
interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement unless otherwise specified.
All words used in this Agreement will be construed to be of such gender or
number as the circumstances required. Unless otherwise expressly provided, the
word “including” does not limit the preceding words or terms.

10.10 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

10.11 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.

10.12 PECO Guarantee. PECO hereby guarantees to the Employee the complete
payment and performance of the obligations of the Employer under this Agreement.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Employment
Agreement as of the effective date first written above.

 

PECO II GLOBAL SERVICES, INC.

(EMPLOYER)

By:  

/s/ Kevin Borders

Name:   Kevin Borders Its:   Vice President of Marketing & Product Development,
Secretary

JOHN G. HEINDEL, AN INDIVIDUAL

(EMPLOYEE)

/s/ John G. Heindel

PECO II, INC.

(PECO)

By:  

/s/ Kevin Borders

Name:   Kevin Borders Its:   Vice President of Marketing & Product Development,
Secretary

 

15